Dismissed and Memorandum Opinion filed April 26, 2007







Dismissed
and Memorandum Opinion filed April 26, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00005-CV
____________
 
U.S. JIN CHEN ENTERPRISE, INC. and GENQUN LEI a/k/a
LEI GEN QUN, Appellants
 
V.
 
NATION PLASTICS, INC., Appellee
 

 
On Appeal from the
189th District Court
Harris County,
Texas
Trial Court Cause
No. 2003-65865
 

 
M E M O R A N D U M  O P I N I O N




This is
an appeal from a judgment signed October 27, 2006.  The notice of appeal was
filed on January 2, 2007.  To date, our records show that appellant has neither
established indigence nor paid the $125.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellants did not respond.  See Tex. R. App. P. 42.3.  Accordingly, the appeal is ordered
dismissed.  See Tex. R. App. P. 42.3(c)
(allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum Opinion filed April
26, 2007.
Panel consists of Justices Yates, Edelman, and
Seymore.